TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 15, 2018



                                    NO. 03-17-00806-CR


                           Christopher Lynn Newberry, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment in trial court cause number D-1-DC-16-

301799 to indicate that appellant was found guilty of aggravated assault with a deadly weapon,

a second-degree felony, pursuant to Texas Penal Code section 22.02(a)(2). The judgment, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.